DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 18 Feb 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Aug 2022 has been entered.

Amendments Received
Amendments to the claims were received and entered on 18 Aug 2022.

Status of the Claims
Examined herein: 1–20

Priority
Applicant’s claim under 35 U.S.C. 120 for the benefit of prior-filed Application No. 13/985247 is acknowledged.
Applicant’s claim under 35 U.S.C. 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/463206, 61/463593 and 61/463589 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 14 Feb 2011.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Objections to the Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: "Method and system for obtaining experimental results of compounds and targets, and for generating predictive active-learning models based on the results".

Withdrawn Rejections
The rejection of claim 1 under 35 USC § 102 over Agrafiotis is hereby withdrawn in view of Applicant's amendments, and persuasive argument that Agrafiotis does not teach "the results data for an experiment indicating an active result or an inactive result" (Reply of 18 Aug 2022, p. 18).

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite "a linear regression model".  In this model, the             
                Y
            
         matrices are "measured activity levels" and the             
                X
            
         matrices are "phenotypes".  The specification states that, in the context of compounds and targets, "phenotypes include information indicative of a response by targets to a perturbance caused by compound" (¶ 0041).  In other words, the phenotype of the compound is the response that it causes in a target, and the phenotype of the target is its response to a particular compound.  These responses are synonymous with "measured activity levels".  So as claimed, the "linear regression model" relates the "measured activity levels" to themselves, which is nonsensical.
Because the examiner cannot infer Applicant's intended scope of these claims without considerable speculation, these claims will not be examined with respect to the prior art (MPEP 2173.06 § II).

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims recite "determining … a type of a perturbance caused by a particular compound on a particular target".  The originally-filed disclosure states that compounds can perturb targets (¶ 0041), but does not describe determining "a type of perturbance".
These claims also recite "based on determining the type of the perturbance, clustering the particular experiment into [a] first cluster or [a] second cluster".  The originally-filed disclosure describes clustering compounds based on active or inactive results (¶ 0039), but does not describe using "type of perturbance" as part of the clustering criteria.
The claims are therefore not supported by an adequate written description of the invention.

Claim Rejections - 35 USC § 112(d)/(pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 12 recite "the features of the target include an estimate for a density-based electronic properties [sic] of the target".  "A density-based electronic propert[y]" does not fall within any of the categories of features recited in claims 4 and 11, so claims 5 and 12 improperly broaden the scope of claims 4 and 11.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Hereinafter, claims 5 and 12 will be interpreted as though they recited "the features of the target further include an estimate for a density-based electronic property of the target".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
The rejection of claim 1 is maintained from the previous Office action.  Newly-presented claims 2–20 have been added to this rejection.  The rationale has been revised to address the newly-presented limitations and claims.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "updating [an] active-learning model with [] results of [] experiments"..

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, a system, and a non-transitory computer-readable medium, all of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "causing execution of the plurality of experiments"1; "generating, based on the results data, a first [and second] cluster of experiments"; training, … an active-learning model configured to predict effects of the compounds"; "executing the active-learning model on combinations of compounds and targets of the unexecuted experiments"; "generating, based on the execution of the active-learning model, predictions for the unexecuted experiments"; "executing the one or more experiments"2; and "updating the active-learning model with one or more results of the execution of the one or more experiments".
Steps of evaluating, analyzing or organizing information recited in the claims include "selecting a plurality of experiments from an experiment space"; "generating results data describing the execution of each experiment"; and "selecting, based on the predictions, one or more of the unexecuted experiments".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the abstract idea is performed "by one or more processing devices".  Claim 8 recites the additional element of "a data processing system … comprising at least one processor and a memory storing instructions that" implement the abstract idea.  Claim 15 recites the additional element of "one or more non-transitory computer-readable media storing instructions" that implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of experimental data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 18 Aug 2022, Applicant asserts that "claim 1 is neither directed on its own nor per se to a mathematical concept" (p. 11).
This is not a reasonable interpretation of the claimed subject matter.  As explained above, "training … an active-learning model configured to predict effects of the compounds on the targets for unexecuted experiments in the experiment space" describes a mathematical operation.  The disclosure exemplifies an "active-learning model" as "a linear regression model defined by" specific equations.  "Training" such a model necessitates performing linear regression, which is a mathematical operation.  Hence, at least this step causes the claim to be directed to a mathematical concept.  Additionally, as explained above, the steps of "causing execution of the plurality of experiments" and "executing the one or more unexecuted experiments" also encompass mathematical simulations.
Applicant further asserts that "the subject matter of Claim 1 … neither involves the concepts of observation, evaluation, judgment and opinion nor involves concepts that are analogous to observation, evaluation, judgment and opinion" (p. 14).
Again, this is not a reasonable interpretation of the claimed subject matter.  "Selecting, based on the predictions, one or more of the unexecuted experiments" is a judgment: a decision about which experiment to perform, or whether or not to perform a specific experiment.  Even though the performance of this judgment is nominally tied to a processor, "the courts [do not] distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer" (MPEP 2106.04(a)(2) § III).
Applicant further describes steps of the claims and asserts that "a human mind cannot perform these features" (p. 15).
This assertion is factually false.  Obtaining experimental results, creating mathematical models based on those results, and choosing new experiments to obtain further results was the process of science well before the invention of modern electronic computers.
Applicant further asserts that "the features of amended claim 1 integrate the judicial exception into a practical application" (p. 16).
In these arguments, Applicant fails to identify what this alleged practical application is.  As explained above, the only additional elements of the claims, the only elements constituting a practical application into which the abstract idea could be integrated, are generic computer components that amount to a mere instruction to apply the abstract idea using a computer.  Such elements are insufficient to integrate the abstract idea into a practical application, or impart an inventive concept to the claims.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1–6, 8–13 and 15–19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrafiotis, et al. (US 5,463,564; ref. 3 on IDS of 7 Jan 2020); and Erhan, et al. (Journal of Chemical Information and Modeling 2006).
Claim 1 is directed to a method comprising:
(a)	"obtaining information indicative of experiments …"
(b)	"selecting a plurality of experiments from an experiment space"
(c)	"causing execution of the plurality of experiments"
(d)	"generating results data describing the execution of each experiment, …"
(e)	"generating, based on the results data, a first cluster …"
(f)	"generating, based on the results data, a second cluster …"
(g)	"training, based on the first cluster and the second cluster, an active-learning model …"
(h)	"executing the active-learning model on combinations of compounds and targets of the unexecuted experiments in the experiment space"
(j)	"generating, based on the model and the experiments obtained, predictions …"
(k)	"selecting, based on the predictions, one or more of the unexecuted experiments …"
(l)	"executing the one or more unexecuted experiments"; and
(m)	"updating the active-learning model …"
Agrafiotis teaches
(a)	assaying a set library of chemicals using a plurality of assay modules (9:39–60), thereby generating structure-activity data pertaining to the compounds (9:42–43); the data can include calculated dissociation constants or IC50 values (10:5–8)
(b)	"the system of the present invention robotically synthesizes, in accordance with robotic synthesis instructions, a directed diversity chemical library comprising a plurality of  chemical compounds" (3:50–54); "a directed diversity chemical library comprises a plurality of chemical compounds which are formed by selectively combining a particular set of chemical building blocks" (5:14–17), and this "particular set of chemical building blocks" in part defines the "experiment space"
(c)	"the chemical compounds [in the directed diversity chemical library] are robotically analyzed" (3:54–55; also 6:15–18)
(d)	"obtain structure-activity/structure-property data" (3:54–55; also 6:15–18); the activity or property being of interest is activity of the compound with respect to a cell, enzyme or other target (9:45–10:9)
(e,f)	—
(g)	"The system … constructs structure-activity models that substantially conform to the observed data." (3:62–67)
(h,j)	"The system of the present invention then identifies, under computer control, reagents, from a reagent database, which, when combined, will produce compounds which are predicted to (1) exhibit improved activity/properties, (2) test the validity of the current structure-activity models, and/or (3) discriminate between the various structure-activity models." (4:1–6)
(k)	a new "directed diversity chemical library" is generated from the predictive model and the identified reagents (4:14–16)
(l)	the cycle iterates (3:36; 4:16), and new assays are performed
(m)	"The system of the present invention evaluates, under computer control, the structure-activity data of the chemical compounds obtained from all previous iterations (or a subset of all previous iterations as specified by user input, for example) and constructs structure-activity models that substantially conform to the observed data." (3:62–67)
With respect to claims 8 and 15, Agrafiotis teaches implementing the method as a computer system (7:56–8:21).
Agrafiotis does not teach "the results data for an experiment indicating an active result or an inactive result", or clustering the active results and inactive results.
Erhan teaches "us[ing] collaborative filtering techniques for building predictive models that link multiple targets to multiple examples" (Abstract).  One of the predictive models is a multi-task neural network (p. 627 § 2.1).  This neural network is trained with target-compound activity data (p. 630 § 2.3).  In these data, the compounds have been clustered into active and inactive compounds for each target (p. 630, Fig. 2).  Erhan teaches that "we have thus developed a practical approach [to predicting target-compound activity] where very little prior knowledge of the target is needed" (p. 626, bot. of col. 2).
With respect to claims 2, 9 and 16, Agrafiotis teaches determining enzyme activity parameters for a target-compound pair (14:26–28).  These in turn can be criteria for determining whether compounds are active or inactive, and subsequently the criteria for clustering the compound into the active cluster or the inactive cluster.
With respect to claims 3, 10 and 17, Erhan teaches an inhibition value for a compound-target pair (p. 630 § 2.3).
With respect to claims 4, 5, 11, 12 and 18, Agrafiotis teaches "data pertaining to the compounds' composition, structure and electronic structure" (6:13–14).
With respect to claims 6, 13 and 19, Erhan teaches that the neural network model includes a sub-model for the target (p. 627, Fig. 1, layers I and T with weight matrices W, C and B), and a second sub-model for the compound (p. 627, Fig. 1, layer X with weight matrix A).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the collaborative filtering model of Erhan as the structure-activity model in the system of Agrafiotis, because Erhan teaches that this model is advantageous for ligand-target binding prediction tasks where little information is known about the target.  Given that Agrafiotis teaches that the system can use any kind of structure-activity model, said practitioner would have readily predicted that the combination would successfully result in a method of iteratively performing compound activity experiments, and improving a structure-activity prediction model based on the results of those experiments.  The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 By its plain meaning in the art, an experiment may be performed in silico or by mathematical modeling. This meaning is not inconsistent with the use of the term "experiment" throughout the disclosure. And since this step is performed "by one or more processing devices", the claim must encompass such experiments.
        2 Again, this experiment may be performed in silico or by mathematical modeling.